United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-30819
                        Conference Calendar



JOHN L. MARTIN,

                                    Plaintiff-Appellant,

versus

MIKE FOSTER; RICHARD STALDER; JIM ROGERS; JAMES M. LEBLANC;
TIM WILKINSON; C.M. LENSING; UNIDENTIFIED PARTY;
ROLAND LADYREK; CHARLES C. FOTI, JR.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 01-CV-3385
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     John L. Martin, Louisiana inmate #182277, proceeding pro se

and in forma pauperis (“IFP”), appeals the dismissal of his 42

U.S.C. § 1983 complaint.   Martin asserts that while he was

confined in the Orleans Parish Prison, he did not receive medical

treatment for his injured finger, he was subjected to less than

adequate security and witnessed inmate assaults, and he was

denied sufficient clothing and heat.   He contends that at the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30819
                                  -2-

Hunt Correctional Center, the law library was inadequate, the

meals were not nutritious, the security was not sufficient, he

was denied adequate medical treatment, and he was housed in

overcrowded cells where other inmates, including HIV-positive

inmates, were committing sexual acts.

     The district court dismissed Martin’s claims based on the

conditions of his confinement as frivolous because Martin sued

supervisory personnel and did not allege personal involvement by

the defendants.    Martin has not addressed the district court’s

reasons for dismissing his claims.     Accordingly, Martin has

abandoned an appeal of these issues.     See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     The district court dismissed Martin’s claims based on the

conditions of confinement in the Orleans Parish Prison as

unexhausted.    A prisoner must exhaust available administrative

remedies prior to bringing a 42 U.S.C. § 1983 complaint.    42

U.S.C. § 1997e(a); Underwood v. Wilson, 151 F.3d 292, 294 (5th

Cir. 1998).    Although Martin mentions that there was no

administrative remedy procedure and that he did not receive

responses to grievances, he has not challenged sufficiently the

district court’s determination that his claims were not

exhausted.     Brinkmann, 813 F.2d at 748.

     Martin has abandoned his claims concerning the disciplinary

proceedings and his release on parole by failing to assert the
                             No. 02-30819
                                  -3-

issues in this court.     Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).

     Martin contends that he was not afforded sufficient notice

of the Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), hearing

and that he was required to appear at the hearing without his

notes.   Martin, however, has not explained how the presentation

of his issues was affected by the alleged lack of notice and the

absence of his notes.

     Martin’s appeal is without arguable merit and is dismissed

as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    The dismissal of this appeal as

frivolous and the district court’s dismissal of Martin’s 42

U.S.C. § 1983 complaint each count as “strikes” under the

three-strikes provision of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996); 28 U.S.C.

§ 1915(e)(2)(B)(ii).    Martin is CAUTIONED that if he accumulates

a third “strike” under 28 U.S.C. § 1915(g), he will not be able

to proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.